Citation Nr: 0924882	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-14 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated 10 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected recurrent episodes of otitis externa, 
currently evaluated 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected posttraumatic stress disorder (PTSD), 
currently evaluated 50 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from May 1950 to March 1954.  

In a July 2002 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska 
granted service connection for tinnitus, otitis externa, PTSD 
and bilateral hearing loss.  The Veteran's PTSD and tinnitus 
were each assigned a 10 percent disability rating, and 
noncompensable (zero percent) disability ratings were 
assigned to the Veteran's bilateral hearing loss and 
recurrent otitis externa. 

In a November 2002 rating decision, the RO increased the 
Veteran's PTSD disability rating to 30 percent.  The same 
decision also increased the rating assigned to the Veteran's 
otitis externa to 10 percent. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision by RO 
which denied entitlement to TDIU, increased the Veteran's 
PTSD disability rating to 50 percent and continued the 
assigned disability ratings for bilateral hearing loss, 
tinnitus and recurrent otitis externa.

In June 2009, the Board granted the Veteran's motion to 
advance his case on the Board's docket due to his advancing 
age.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 
20.900(c) (2008).
Remanded issues

The issues of entitlement to increased disability ratings for 
PTSD and bilateral hearing loss and TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  

2.  The Veteran's service-connected otitis externa is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6210.

3.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected tinnitus and otitis 
externa are inadequate.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral otitis 
externa.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic Code 6210 (2008); Sabonis v. Brown, 6 Vet. App. 
426 (1994).

3.  The criteria for referral of the service-connected 
tinnitus and/or otitis externa for consideration on an extra-
schedular basis are not met. 38 C.F.R. § 3.321(b)(1) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated 10 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected recurrent episodes of otitis externa, 
currently evaluated 10 percent disabling.

The Veteran is seeking entitlement to disability ratings in 
excess of the currently assigned 10 percent for his service-
connected tinnitus and otitis externa.  
In the interest of economy, because they involve the 
application of similar law to virtually identical facts, 
these two issues will be addressed together.

As discussed elsewhere in the decision, the issues of 
entitlement to increased disability ratings for PTSD and 
bilateral hearing loss and entitlement to TDIU are being 
remanded for further development. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution the Veteran's tinnitus and otitis 
externa claims are based on the operation of law and that the 
VCAA is not applicable.  See Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOGCPREC 5-2004. 

In any event, the Veteran received VCAA notice via letters 
from the RO dated December 8, 2005 and March 21, 2001. 

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R.  § 
3.103 (2008).  The Veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The Veteran has waived his right to a hearing 
before the Board.

The Veteran's representative has raised several arguments 
that the VA examinations provided to the Veteran were 
inadequate.  As will be discussed below, the Veteran's claims 
are being denied as a matter of law.  Any purported error 
with respect to the VA's duty to assist is therefore 
nonprejudicial.  


Pertinent law and regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  
§§ 3.321(a), 4.1 (2008).

Evaluation of tinnitus

Diagnostic Code 6260 [tinnitus, recurrent] provides for a 10 
percent disability rating for recurrent tinnitus.  No other 
disability rating is provided by this diagnostic code.  Note 
2 instructs the evaluator to assign only a single evaluation 
for recurrent tinnitus, whether the sound is perceived in one 
year, both ears, or in the head. See 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2008).

Evaluation of otitis externa

Under Diagnostic Code 6210 [Chronic otitis externa], a 10 
percent disability rating is warranted for chronic otitis 
externa with swelling, dry and scaly or serous discharge, and 
itching requiring frequent and prolonged treatment.  No other 
disability rating is provided by this diagnostic code.

Analysis

Assignment of diagnostic codes

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  

Diagnostic Codes 6260 [tinnitus, recurrent] and 6210 [chronic 
otitis externa] are deemed by the Board to be the most 
appropriate, because they pertain specifically to the 
disabilities at issue (otitis externa and tinnitus).  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
Veteran has not requested that another diagnostic code should 
be used.  

Schedular rating

The currently assigned 10 percent disability ratings are the 
maximum schedular rating available under the respective 
diagnostic codes.  As such, the Board is unable to consider 
or grant a higher schedular rating.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); Fanning v. Brown, 4 Vet. App. 225 
(1993).

With respect to the Veteran's tinnitus, Diagnostic Code 6260 
makes it clear that a single evaluation of 10 percent for 
tinnitus will be assigned "whether the sound is perceived in 
one ear, both ears, or in the head."  See Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) [finding that a 
veteran is entitled only to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.] Accordingly, there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear.
 
With respect to the Veteran's otitis externa, the medical 
evidence indicates that the Veteran's experiences recurrent 
otitis externa in both ears.  Unlike the diagnostic code for 
tinnitus, the diagnostic code for otitis externa does not 
specify whether a bilateral disability requires two separate 
ratings.  In Smith v. Nicholson, 19 Vet. App. 63, 75 (2005), 
the Court took notice, and rejected, VA's position that 
"that none of the provisions in the section of the rating 
schedule relating to ears address dual ratings, with the 
exception of DC 6207 regarding auricles."  Accordingly, it 
was VA's position that if the regulations were intended to 
provide separate ratings for both ears in the schedule of 
ratings related to the ears, specific language to that effect 
would have been employed, as has been provided for a 
disability of the auricles.  

While rejected by the Court, VA's interpretation was upheld 
by the Federal Circuit in Smith v. Nicholson, 451 F.3d 1344 
(2006).  Although Smith concerned tinnitus, the same logic 
applies to otitis externa.  Accordingly, a fair reading of 
the schedular criteria for diseases of the ear leads to the 
conclusion that separate ratings may not be assigned for each 
ear and that, like tinnitus, a 10 percent disability rating 
is the maximum rating available for bilateral otitis externa.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002). 
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The Veteran's service-connected tinnitus and otitis externa 
have each been rated 10 percent disabling from December 26, 
2001.  The Veteran's claim for an increased disability rating 
was filed in December 2005.  Therefore, the relevant time 
period under consideration is from December 2004 to the 
present.  The question to be answered by the Board, then, is 
whether any different rating should be assigned for any 
period from December 2004 to the present.  

As described above, the Veteran is currently receiving the 
maximum disability rating allowable under Diagnostic Codes 
6260 and 6210.  Accordingly, there is no basis for awarding 
the Veteran disability rating other than the currently 
assigned 10 percent for at any time from December 2004 to the 
present.

Extraschedular rating consideration  

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the March 2007 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected tinnitus and otitis externa.  The medical evidence 
fails to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be 
appropriate.  In fact, the symptomatology of the Veteran's 
disabilities are specifically contemplated under the 
appropriate ratings criteria.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1). While the Veteran has sought 
treatment at an emergency room for his otitis externa, there 
is no indication that his tinnitus or otitis externa have 
required frequent hospitalization.   

With respect to employment, the evidence of record indicates 
that the Veteran retired from the united States Postal 
Service in 1989.  There is no indication that the Veteran's 
tinnitus or otitis externa were factors in his retirement.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Veteran's 
claims of entitlement to an increased disability rating for 
tinnitus and otitis externa are denied.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected tinnitus is denied. 

Entitlement to a disability rating in excess of 10 percent 
for service-connected otitis externa is denied. 

REMAND

3.  Entitlement to an increased disability rating for 
service-connected posttraumatic stress disorder (PTSD), 
currently evaluated 50 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss. 

5.  Entitlement to TDIU.

For reasons expressed immediately below, the Board believes 
that these issues must be remanded for further evidentiary 
development.  



Reasons for remand 

VCAA notice

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
determined that for an increased compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  

The record indicates that the Veteran received VCAA notice 
letters in December 2005 and March 2007 which advised him 
that an increase in disability must be shown for an increased 
rating.  However, the letter did not provide the Veteran with 
specific knowledge of what the evidence must show in order to 
obtain a higher rating.  Where an increase in disability 
rating requires objective medical findings, such as a 
specific test result, notice of the specific criteria should 
be provided.  Notice of this kind was not contained in the 
VCAA notice letters.  See Vazquez-Flores, supra. 

The tenor of the Veteran's submissions to VA also do not 
reflect that the Veteran had actual knowledge of the need to 
submit evidence of the effect of his worsening condition on 
his employment and daily life.  A corrective notice must be 
provided.

VA examination 

The record reflects that the Veteran was afforded a VA 
audiology examination in connection with his claim in 
December 2005.  Although the examiner provided audiometric 
findings, she did not comment on the functional effects 
caused by the hearing disability.  In Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007) the Court held that in addition 
to dictating objective test results, a VA audiologist must 
fully describe the functional effects caused by a hearing 
disability in his or her final report.  

Intertwined issue

The Veteran's claim of entitlement to TDIU is inextricably 
intertwined with his claims for increased ratings for PTSD 
and bilateral hearing loss.  In other words, if an increased 
rating is granted for either disability, this may impact the 
TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [two or more issues are inextricably intertwined if 
one claim could have significant impact on the other]. Action 
on the Veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED to the Veterans benefits 
Administration (VBA) for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1. VBA should send the Veteran a 
corrective VCAA notice.  Such notice 
should include an explanation as to the 
information or evidence needed to 
establish entitlement to increased 
disability ratings and effective dates, as 
outlined by the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  At a 
minimum, the Veteran should be provided 
notice of Diagnostic Code 6100 and 9411.  
A copy of the letter should be sent to the 
Veteran's representative.

2. VBA should arrange for a VA 
audiological examination of the Veteran to 
determine the extent and severity of his 
service-connected bilateral hearing loss. 
All indicated studies should be performed. 
The examiner is specifically requested to 
fully describe the functional effects 
caused by the Veteran's hearing 
disability. The claims file must be made 
available to the examiner.

3.  After undertaking any additional 
development deemed by it to be appropriate, 
VBA should then readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


